DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Claims 27-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected pressing jaws product, a non-elected crimping pliers product, another non-elected pressing jaws product, and a non-elected method for pressing conductor ends, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/2022.
Applicant's election with traverse of group I, claims 21-26, in the reply filed on 09/01/2022 is acknowledged. The traversal is on the ground(s) that: (1) the technical feature of the inventions does not make a contribution over Chin (US 2003/0131647), Backenstoes et al. (US 2011/0030447) and Springston, II (US 2011/0197647); and (2) “any search for the invention embodied in Group I would necessarily include a search for the inventions embodied in Groups II-V”. This is not found persuasive because the Applicant has provided no evidence to support either assertion of opinion. The Examiner demonstrated the technical features of the inventions which do not define a contribution over the cited prior art. At that point, if the Applicant wishes to traverse, they must demonstrate with evidentiary arguments how the cited feature(s) is/are not disclosed by the cited prior art. The Applicant has not done so, and as such the argument is not compelling. Regarding the second argument, there would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations of the different inventions were examined together. Each of the applicable CPC listings contains thousands of prior art references, which must be reviewed to a greater or lesser extent according to the chosen embodiment. Even if there is overlap in the CPC listings to be searched, focus on more than one of the above groups would render the search overly burdensome. Further, searches in other databases, such as WIPO, ip.com and Google Patents, as well as text modified searches in PE2E-Search, would each require distinct search terms and would produce additional prior art listings which need to be reviewed.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Pressing Jaws for Crimping Pliers”.
Claim Objections
Claim 21 is objected to because of the following informalities: “wherein with reference to a viewing direction given perpendicular to the rib longitudinal direction (R), the ribs are substantially triangular ribs (29) in outline” (lines 3-5; emphasis added). This language is verbose and awkward. Though not necessarily indefinite, it is difficult to understand and confidently interpret. It appears that the above language intends something akin to: “wherein  when viewed perpendicular to the rib longitudinal direction (R), the ribs are substantially triangular ”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 discloses “the pressing jaws (6, 7) have ribs (29, 31) running in a rib longitudinal direction, which move into each other during pressing, wherein with reference to a viewing direction given perpendicular to the rib longitudinal direction (R), the ribs are substantially triangular ribs (29) in outline, having an outer rib front face (30) running substantially perpendicular to the base body (28) or perpendicular to the rib longitudinal direction (R), wherein further starting from the rib front face (30), a front face facing the opposite pressing jaw extending in the rib longitudinal direction (R) decreases in the direction of the base body (28), wherein a guide surface (F) running transversely to the rib longitudinal direction (R) outside of a working region of the ribs (29, 31) is formed, which cooperates with a guide protrusion (38) starting from an opposite one of the pressing jaws (6, 7), and wherein the guide surface is disposed on an associated end region of one or more ribs of the other pressing jaw or on a guide protrusion of the respectively other pressing jaw.” (lines 2-14; emphasis added). The claim is replete with logical errors (as are all of the dependent claims), alternative claim language, and circular recitations. The Examiner has made best efforts to identify and describe each of the issues (italicized limitations above, and as detailed below); however, the Applicant is encouraged to thoroughly review the claim for clarity and completeness. The claim inexplicably alternates from describing both “jaws (6, 7)” to describing “one of the pressing jaws” or “the other pressing jaw”, often without any warning or understandable reason. For example, in line 7, the claim recites: “a front face facing the opposite pressing jaw…”. There is no antecedent basis for either jaw being opposite anything, much less another jaw, and all of the prior language in the claim is defining both jaws.
Regarding the limitation that “the pressing jaws… move into each other during pressing,” (lines 2-3) this language is indefinite because the elected claims are drawn to a product, not a method of using a product. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. This language including the method of using the jaws is held to be ambiguous, and to muddy confident interpretation of the intent and disclosure of the claim. Further, as the jaws are held to be solid physical objects, it is not clear or understandable how they would possibly “move into each other”. As best understood, this limitation should recite “the pressing jaws… are configured to be interleaved in a closed state”, or the like.
Regarding “the ribs are substantially triangular ribs (29) in outline” (line 5), the term substantially can be recited in such a manner that it is not held to be indefinite; however, in this instance the word and its combination with the term “in outline” serve only to muddy interpretation of the structure of the claimed ribs. Are they triangular, or are they another shape? What is the purpose of including the term “in outline”? There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “substantially triangular… in outline”. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology.
The above language is rendered even more confusing in light of: “having an outer rib front face (30) running substantially perpendicular to the base body (28) or perpendicular to the rib longitudinal direction (R), wherein further starting from the rib front face (30), a front face facing the opposite pressing jaw extending in the rib longitudinal direction (R) decreases in the direction of the base body (28)” (lines 5-9). The “front face” is recited as being “substantially perpendicular to the base body”. The substantially language is indefinite for the same reason as detailed above. The “base body” lacks antecedent basis entirely, and it is impossible to know what it is a “base body” of. The alternative “or” language makes it impossible to know what the intended structure of the claim is actually intended to be. The “front face” is further defined by “starting from the rib front face (30), a front face facing the opposite pressing jaw”. As such, the front face is either circularly defined by itself “starting from the.. front face, a front face”, or the second “front face” in this cited portion is an indefinite recitation of a new front face of some as yet to be disclosed other feature (which is never defined or detailed in the claim). Further, the “opposite pressing jaw” is inexplicable, because the entirety of the language preceding it is apparently defining both jaws, and as such one cannot possibly know what element is considered to be the “opposite” jaw of both jaws. Finally, what is intended by the word “decreases” in the claim? Is the face being shrunk, or cut, or otherwise reduced in size? What is the “direction of the base body”? The claim provides no answers to these necessary questions. Accordingly, the limitation must be examined as best understood.
The succeeding limitation is also indefinite, as it recites: “a guide surface (F) running transversely to the rib longitudinal direction (R) outside of a working region of the ribs (29, 31) is formed, which cooperates with a guide protrusion (38) starting from an opposite one of the pressing jaws (6, 7)” (lines 9-12). The claim provide no information as to which structure the “guide surface” is a part of. The language to “a working region of the ribs” does not assuage the problem, because the claims are drawn to a product, and there is nothing which defines what is or is not a “working region of the ribs”. Additionally, the term “is formed” is drawn to an apparent method of manufacture, as presented, and serves only to further confuse the issue. The subsequent “which cooperates” language is also indefinite, because one cannot know whether it is stating that the “guide surface” or the “working region” “cooperates”. Additionally, it is not clear what is intended by “a guide protrusion (38) starting from an opposite one of the pressing jaws”. What is meant by “starting from”? which jaw is “an opposite one”? Does only one jaw have “a guide protrusion”?
The conclusion of the claim is just as confusing: “the guide surface is disposed on an associated end region of one or more ribs of the other pressing jaw or on a guide protrusion of the respectively other pressing jaw.” The term “other pressing jaw” is used twice, apparently to describe two different jaws, which is indefinite. Further the use of “or” is confusing because it is thus not clear if the “guide surface” is in mating contact with a “guide protrusion” or if it is an component part of a “guide protrusion”, which are very different limitations. 
Apparently, any of the above alternative interpretations is held to be possible, and therefore the entire claim is found to be indefinite and is read reasonably broadly and examined, as best understood according to those interpretations.
Claims 22-26 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 21.
Claim 22 is further rejected as indefinite. The claim discloses: “the guide protrusion (38) extends along the associated rib front face” (lines 1-2; emphasis added). There is a lack of antecedent basis for this limitation in the claims, because the guide protrusion is indefinitely recited in claim 21 and is never provided with an “associated rib front face”.
Claim 23 is further rejected as indefinite. The claim discloses: “the opposite provided for pressing jaws (6, 7) have the same design with regard to the configuration and arrangement of the ribs, accordingly comprising triangular ribs (31) with outer rib front faces (32) when viewed with reference to an outline observed from the front side” (lines 1-4; emphasis added). This language is impossible to follow. What is meant by “the opposite provided for”? What do the jaws “have the same design” as? Further, the recitation of “the front side” lacks antecedent basis. As best understood, it appears this claim intends: “the  two pressing jaws (6, 7) have the same design as one another with regard to the configuration and arrangement of the ribs,  each jaw comprising triangular ribs (31) with outer rib front faces (32) ”.
Claim 24 is also further rejected as indefinite. The claim discloses: “opposite guide protrusions (38) are formed on each pressing jaw (6, 7)”. It is impossible to know if these “opposite guide protrusions” are in addition to the guide protrusion already claimed, based upon the indefinite manner in which the guide protrusion is recited in claim 21, and based upon the manner in which they are recited in claim 24.
Claim 25 is also further rejected as indefinite. The claim discloses: “multiple opposite guide protrusions (38) are formed on a first side of the pressing jaw (6, 7), with an insertion opening (39) which remains transverse with respect to the rib longitudinal direction”. This language is indefinite for the same reason as claim 24, and also because there is a lack of antecedent basis for “remains transverse with respect to the rib longitudinal direction”, as there is nothing in the antecedent claims which in any way defines the protrusion(s) as being “transverse” to any structure at all.
Claim 26 is also further rejected as indefinite. The claim discloses: “each pressing jaw has at least one guide protrusion (38) connected to the respective base body for a guide in the rib longitudinal direction, the at last one guide protrusion having a length observed in a bringing together direction (r) which substantially corresponds to a length observed in a same direction of the ribs (29 or 31) arranged on the same base body (28), wherein the at least one guide protrusion (38) extends transversely directed to the rib longitudinal direction over a dimension which covers the arrangement of two or three ribs (29, 31).” This language is replete with errors and is impossible to confidently interpret. What is “the respective base body for a guide”? This limitation lacks antecedent basis, and it is not clear if “a guide” is an actual structure or not. What is a “bringing together direction”? How does that direction “substantially correspond to” anything? What defines a “substantial” correspondence in length as opposed to an insubstantial correspondence, or complete correspondence? The language of the claim implies more than one “base body” (at least one per jaw), so what is “the same base body”? How does one understand “a dimension which covers” an “arrangement”? how does it “cover” an arrangement at all? The term “the arrangement” also lacks antecedent basis. Further, the prior claims do not define “three ribs” nor are they associated with one or both jaws, and therefore the “three ribs” lacks antecedent basis as well. 
All of the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy et al. (US 2017/0201056).
Regarding claim 21, as best understood, Malloy discloses two pressing jaws (12, 14) provided for opposite arrangement in *crimping pliers (“compression tool”) (Abstract; fig. 1; pars. 0004, 0006 and 0028), wherein the pressing jaws have ribs (21, 22; also see annotated fig. 1, below) running in a rib longitudinal direction, which move into each other during pressing (in direction 20), wherein with reference to a viewing direction (isometric view from bottom left of fig. 1) given perpendicular to the rib longitudinal direction (annotated fig. 1), the ribs are substantially triangular ribs in outline, having an outer rib front face (annotated fig. 1) running substantially perpendicular to the base body (24; also see annotated fig. 1) or perpendicular to the rib longitudinal direction (figs. 1 and 3-6; pars. 0031-0033), wherein further starting from the rib front face, a front face facing the opposite pressing jaw extending in the rib longitudinal direction decreases in the direction of the base body, wherein a guide surface (outside edge of each rib, 21, as well as 28; also see annotated fig. 1) running transversely to the rib longitudinal direction outside of a working region of the ribs is formed, which cooperates with a guide protrusion (annotated fig. 1) starting from an opposite one of the pressing jaws, and wherein the guide surface is disposed on an associated end region of one or more ribs of the other pressing jaw or on a guide protrusion of the respectively other pressing jaw (All: annotated fig. 1; figs. 3-6; pars. 0031-0035).
*Note: The “crimping pliers” are not actually a positively recited portion of the claimed “Two pressing jaws” product invention.

    PNG
    media_image1.png
    751
    824
    media_image1.png
    Greyscale

Regarding claim 22, as best understood, Malloy discloses the pressing jaws according to claim 21, wherein the guide protrusion extends along the associated rib front face (annotated fig. 1, above).
Regarding claim 23, as best understood, Malloy discloses the pressing jaws according to claim 21, wherein the opposite provided for pressing jaws have the same design with regard to the configuration and arrangement of the ribs (par. 0030), accordingly comprising triangular ribs with outer rib front faces when viewed with reference to an outline observed from the front side (annotated fig. 1, above).
Regarding claim 24, as best understood, Malloy discloses the pressing jaws according to claim 21, wherein opposite guide protrusions (21) are formed on each pressing jaw relative to the rib longitudinal direction (annotated fig. 1, above; par. 0031).
Regarding claim 25, as best understood, Malloy discloses the pressing jaws according to claim 24, wherein multiple opposite guide protrusions are formed on a first side of the pressing jaw, with an insertion opening (26) which remains transverse with respect to the rib longitudinal direction (annotated fig. 1; figs. 3-6; pars. 0033-0035).
Regarding claim 26, as best understood, Malloy discloses the pressing jaws according to claim 21, wherein each pressing jaw has at least one guide protrusion connected to the respective base body for a guide in the rib longitudinal direction, the at last one guide protrusion having a length observed in a bringing together direction () which substantially corresponds to a length observed in a same direction of the ribs arranged on the same base body, wherein the at least one guide protrusion extends transversely directed to the rib longitudinal direction over a dimension which covers the arrangement of two or three ribs (annotated fig. 1; figs. 3-6; pars. 0031-0035).
Response to Arguments
Applicant’s arguments with respect to holding of lack of Unity of Invention have been addressed and answered in the “Election/Restrictions” section, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Ting (US 2004/0159194 A1) is held to disclose most/all of the limitations of at least claim 21. Two pressing jaws (30 including 31 and 40 including 41) provided for opposite arrangement in crimping pliers (channel-lock pliers, capable of crimping), wherein the pressing jaws have ribs (ridges in each of 31 and 41) running in a rib longitudinal direction (fig. 1, vertically, as viewed), which move into each other during pressing (fig. 2), the ribs are substantially triangular ribs in outline, wherein a guide surface (fig. 3: top, indented surface of 40) running transversely to the rib longitudinal direction outside of a working region of the ribs is formed, which cooperates with a guide protrusion (fig. 3: bottom, protruding surface of 30) starting from an opposite one of the pressing jaws, and wherein the guide surface is disposed on an associated end region of one or more ribs of the other pressing jaw or on a guide protrusion of the respectively other pressing jaw (figs. 1-3). The Ting reference is not currently applied as an anticipation rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections. Please also review all of the remaining cited prior art, as it is also of particular relevance to at least claim 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729